            Case 1:19-cv-04074-VEC Document 61 Filed 10/01/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



DONALD BERDEAUX and CHRISTINE
GRABLIS, Individually and on Behalf of All
Others Similarly Situated,

                                Plaintiffs,
                                                  Case No.: 1:19-cv-04074-VEC
                         -against-
                                                  Hon. Valerie E. Caproni
ONECOIN LTD.; RUJA IGNATOVA,
KONSTANTIN IGNATOV; SEBASTIAN
GREENWOOD; MARK SCOTT; IRINA
ANDREEVA DILINSKA; DAVID PIKE;
and NICOLE J. HUESMANN,

                                Defendants.


              [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                  LEAVE TO EFFECTUATE ALTERNATIVE SERVICE

       This matter is before the Court upon lead plaintiff Donald Berdeaux (“Berdeaux”) and

plaintiff Christine Grablis’ (“Plaintiffs”) Motion for Leave to Effect Alternative Service of the

First Amended Complaint [ECF No. 40] and Summons in this matter upon defendants OneCoin

Ltd. (Dubai), Ruja Ignatova, Sebastian Greenwood, and Irina Andreeva Dilinska (the “Unserved

Defendants”) via Federal Express and electronic means.

       IT IS HEREBY ORDERED that said Motion is GRANTED and Plaintiffs may effectuate

service on the Unserved Defendants as follows:

       1.       Mailing of the Summons and FAC via Federal Express mail to:

                •   OneCoin Ltd.
                    Unit 3102, 31st Floor,
                    Platinum Towers - Cluster I, Jumeirah Lakes Towers
                    Dubai, United Arab Emirates
     Case 1:19-cv-04074-VEC Document 61 Filed 10/01/19 Page 2 of 3



         •   Ruja Ignatova
             c/o OneCoin Ltd.
             Unit 3102, 31st Floor,
             Platinum Towers - Cluster I, Jumeirah Lakes Towers
             Dubai, United Arab Emirates

         •   Sebastian Greenwood
             c/o OneCoin Ltd.
             Unit 3102, 31st Floor,
             Platinum Towers - Cluster I, Jumeirah Lakes Towers
             Dubai, United Arab Emirates

         •   Irina Dilinska
             c/o OneCoin Ltd.
             Unit 3102, 31st Floor,
             Platinum Towers - Cluster I, Jumeirah Lakes Towers
             Dubai, United Arab Emirates

2.       E-mailing the Summons and FAC, return receipt requested to:

         •   OneCoin at:

             o press@onecoin.eu; and

             o office@onecoin.eu;

         •   Ruja Ignatova at:

             o ruja@onecoin.eu;

         •   Sebastian Greenwood at:

             o sebgreenwood@gmail.com; and

             o sgreenwood@loopium.com; and

         •   Irina Dilinska at:

             o irina@onecoin.eu.

3.       Transmission of the Summons and FAC through the Internet to:

         •   Ruja Ignatova at:

             o https://www.facebook.com/onecoincompany/; and

                                       -2-
        Case 1:19-cv-04074-VEC Document 61 Filed 10/01/19 Page 3 of 3



                o https://bg.linkedin.com/in/ruja-ignatova-83929a161; and

            •   Sebastian Greenwood at:

                o https://www.linkedin.com/in/thesebastiangreenwood; and

                o https://www.facebook.com/sebastiangreenwood.onecoin/.

      DONE AND ORDERED in Chambers in New York, New York on this _____ day of

___________________, 2019.

                                          _________________________________________
                                          HONORABLE VALERIE E. CAPRONI
                                          UNITED STATES DISTRICT COURT JUDGE




                                           -3-
